Case 2:18-cv-08929-DDP-PLA Document 74 Filed 08/10/21 Page 1 of 6 Page ID #:5394



  1
  2
  3                                                                        O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   DANIEL MASTERSON, ET AL.,         )   Case No. CV 18-08929 DDP (PLAx)
                                        )
 12                     Plaintiff,      )
                                        )   ORDER GRANTING DEFENDANTS’ MOTION
 13        v.                           )   TO DISMISS [25]
                                        )
 14   CWALT, INC., ET AL.,              )
                                        )
 15                  Defendants.        )
      ___________________________       )
 16
 17        Presently before the court is Defendants’ Motion to Dismiss
 18   Plaintiffs’ First Amended Complaint.       Having considered the
 19   submissions of the parties, the court grants the motion and adopts
 20   the following Order.
 21   I.   Background
 22        Plaintiffs’ First Amended Complaint (“FAC”), which spans over
 23   350 pages, exclusive of exhibits, and alleges 116 causes of action,
 24   is the latest iteration of Plaintiffs’ efforts to allege claims
 25   related to their 2007 execution of a $1,995,000 promissory note
 26   secured by a Deed of Trust to Plaintiffs’ home in Hollywood,
 27   California.   (FAC ¶ 31, Ex. 1.) See Case No. 2:14-cv-08741-DDP-AJW.
 28   The Deed of Trust named Defendant Mortgage Electronic Registration
      Systems, Inc. (“MERS”) as beneficiary as nominee for lender
Case 2:18-cv-08929-DDP-PLA Document 74 Filed 08/10/21 Page 2 of 6 Page ID #:5395



  1   Countrywide Home Loans.     (Ex. 1.)       In 2010, MERS assigned the deed
  2   to Defendant Bank of New York Mellon (“BONY”) in its capacity as
  3   trustee for the certificate holders of CWALT, Inc., Alternative
  4   Loan Trust 2007-13 Mortgage Pass-through Certificates, Series 2007-
  5   19.   (FAC, Ex.2.)   Plaintiffs’ complaint is premised on the
  6   contention that over one hundred assignments of mortgages and deeds
  7   of trusts into mortgage backed securities are “fatally flawed.”
  8   (FAC ¶ 25.)   Defendants now move to dismiss the FAC.
  9   II.   Legal Standard
 10         A motion under Rule 12(b)(1) may challenge the court’s
 11   jurisdiction facially, based on the legal sufficiency of the claim,
 12   or factually, based on the legal sufficiency of the jurisdictional
 13   facts.   White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)(citing 2
 14   James Wm. Moore et al., Moore’s Federal Practice         12.30[4], at
 15   12-38 to 12-41 (3d ed.1999)).      Where the motion attacks the
 16   complaint on its face, the court considers the complaint’s
 17   allegations to be true, and draws all reasonable inferences in the
 18   plaintiff’s favor.     Doe v. Holy See, 557 F.3d 1066, 1073 (9th Cir.
 19   2009).
 20         A complaint will survive a motion to dismiss when it
 21   “contain[s] sufficient factual matter, accepted as true, to state a
 22   claim to relief that is plausible on its face.”         Ashcroft v. Iqbal,
 23   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
 24   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
 25   court must “accept as true all allegations of material fact and
 26   must construe those facts in the light most favorable to the
 27   plaintiff.”   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
 28   Although a complaint need not include “detailed factual

                                             2
Case 2:18-cv-08929-DDP-PLA Document 74 Filed 08/10/21 Page 3 of 6 Page ID #:5396



  1   allegations,” it must offer “more than an unadorned,
  2   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
  3   678.   Conclusory allegations or allegations that are no more than a
  4   statement of a legal conclusion “are not entitled to the assumption
  5   of truth.” Id. at 679. In other words, a pleading that merely
  6   offers “labels and conclusions,” a “formulaic recitation of the
  7   elements,” or “naked assertions” will not be sufficient to state a
  8   claim upon which relief can be granted. Id. at 678 (citations and
  9   internal quotation marks omitted).
 10          “When there are well-pleaded factual allegations, a court
 11   should assume their veracity and then determine whether they
 12   plausibly give rise to an entitlement of relief.” Iqbal, 556 U.S.
 13   at 679. Plaintiffs must allege “plausible grounds to infer” that
 14   their claims rise “above the speculative level.” Twombly, 550 U.S.
 15   at 555-56.   “Determining whether a complaint states a plausible
 16   claim for relief” is “a context-specific task that requires the
 17   reviewing court to draw on its judicial experience and common
 18   sense.” Iqbal, 556 U.S. at 679.
 19   III. Discussion
 20          Defendants contend that Plaintiffs lack Article III standing.
 21   (Motion at 4.)    A party invoking federal jurisdiction bears the
 22   burden of demonstrating that he has standing.         Lujan v. Defs. of
 23   Wildlife, 504 U.S. 555, 561 (1992).       To meet that burden, “a
 24   plaintiff must show (1) it has suffered an ‘injury in fact’ that is
 25   (a) concrete and particularized and (b) actual or imminent, not
 26   conjectural or hypothetical; (2) the injury is fairly traceable to
 27   the challenged action of the defendant; and (3) it is likely, as
 28   opposed to merely speculative, that the injury will be redressed by

                                            3
Case 2:18-cv-08929-DDP-PLA Document 74 Filed 08/10/21 Page 4 of 6 Page ID #:5397



  1   a favorable decision.     Friends of the Earth, Inc. v. Laidlaw Env’t
  2   Servs. (TOC), Inc., 528 U.S. 167, 181 (2000).
  3          As an initial matter, the court notes that Plaintiffs’
  4   Opposition is, in some instances, non-responsive to Defendants’
  5   arguments, and in others, refers to causes of action that are not
  6   stated in the body of the FAC.      See Grabhorn v. HSBC Bank USA, No.
  7   CV 12-8540-GHK (SHX), 2013 WL 12130011, at *5 (C.D. Cal. Jan. 10,
  8   2013); Richter v. Mut. of Omaha Ins. Co., No. CV 05-498 ABC, 2007
  9   WL 6723708, at *5 (C.D. Cal. Feb. 1, 2007).         More fundamentally,
 10   however, Plaintiffs fail to allege an actual or imminent, concrete
 11   injury in fact.    The FAC acknowledges that Plaintiffs are current
 12   on their mortgage, and therefore at no risk of foreclosure.           (FAC ¶
 13   24.)    To the extent Plaintiffs contend that they have standing to
 14   assert breaches of various trusts’ prospectuses or pooling and
 15   service agreements (“PSAs”), even though they are not parties to
 16   such agreements, this Court has already addressed, and rejected
 17   those arguments.    See Rajamin v. Deutsche Bank Nat. Trust Co., 757
 18   F.3d 79, 91 (2nd Cir. 2014); Masterson v. Bank of New York Mellon,
 19   No. CV 14-08741 DDP AJWX, 2015 WL 1285039, at *2 (C.D. Cal. Mar.
 20   20, 2015).    As this court has explained, mortgagors who are not
 21   investors in a trust lack standing to bring claims based on a
 22   violation of trust rules. See, e.g., Rubio v. U.S. Bank, N.A., No.
 23   C 13-05752 LB, 2014 WL 1318631 at *7-8 (N.D. Cal. Apr. 1, 2014);
 24   Yarpezeshkan v. Bank of America, N.A., No. 14-cv-237 JM, 2014 WL
 25   3002410 at *3-4 (S.D. Cal. Jul. 2, 2014); Armeni v. America’s
 26   Wholesale Lender, No. CV 11-8537 CAS, 2012 WL 603242 at *3 (C.D.
 27   Cal. Feb. 24, 2012); see also Rajamin, 757 F.3d at 86.
 28

                                            4
Case 2:18-cv-08929-DDP-PLA Document 74 Filed 08/10/21 Page 5 of 6 Page ID #:5398



  1         Plaintiffs appear to argue that they have standing to
  2   challenge void assignments, while simultaneously recognizing the
  3   existence of authority stating, to the contrary, that assignments
  4   to trusts that post-date the trusts’ closing date render such
  5   assignments voidable, not void.       (Opposition at 19.)     “New York
  6   law, as interpreted by an overwhelming majority of New York,
  7   California, and federal courts . . . provides that defects in the
  8   securitization of loans can be ratified by the beneficiaries of the
  9   trusts established to hold the mortgage-backed securities and, as a
 10   result, the assignments are voidable.”        Pearson v. JP Morgan Chase,
 11   N.A., No. 18CV411-CAB-BGS, 2019 WL 108478, at *4 (S.D. Cal. Jan. 4,
 12   2019) (quoting Mendoza v. JPMorgan Chase Bank, N.A., 6 Cal. App.
 13   5th 802, 805, 212 Cal. Rptr. 3d 1, 3 (2016)).         Whether a post-
 14   foreclosure borrower (which Plaintiffs are not) has standing to
 15   challenge a void assignment is, therefore, irrelevant.          See Yvanova
 16   v. New Century Mortg. Corp., 62 Cal. 4th 919, 939 (2016).
 17   Plaintiffs support their argument that this Court should ignore
 18   this weight of authority with but a single citation to a New York
 19   case that was reversed on appeal.         See Wells Fargo Bank, N.A. v.
 20   Erobobo, 127 A.D.3d 1176, 1178 (2015) (“[A] mortgagor whose loan is
 21   owned by a trust[] does not have standing to challenge the []
 22   possession or status as assignee of the note and mortgage based on
 23   purported noncompliance with certain provisions of the PSA.”)
 24   (emphasis added).    Plaintiffs’ inclusion in the FAC of one hundred
 25   additional assignments, to which Plaintiffs are also not parties or
 26   beneficiaries, does nothing to confer standing upon Plaintiffs
 27   where none existed before.
 28   IV.   Conclusion

                                            5
Case 2:18-cv-08929-DDP-PLA Document 74 Filed 08/10/21 Page 6 of 6 Page ID #:5399



  1        For the reasons stated above, Defendants’ Motion to Dismiss is
  2   GRANTED.   Plaintiffs’ FAC is DISMISSED.
  3
  4   IT IS SO ORDERED.
  5
  6
  7   Dated: August 10, 2021
                                                   DEAN D. PREGERSON
  8                                                United States District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            6
